DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, training, via machine learning based on training data, a ranking model for ranking the plurality of URLs; ranking, based on the ranking model, the plurality of URLs by: classifying the plurality of URLs into different classes based on the extracted features, assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, removing, based on the binary scores, one or more of the plurality of URLs deemed as not relevant to the query, and ranking, based on the classified classes, the remaining URLs of the plurality of URLs.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to mathematical concepts and mental processes.
To this end, the limitation of training, via machine learning based on training data, a ranking model for ranking the plurality of URLs, is a process that under its broadest reasonable interpretation, covers a mathematical concept.  This is because the ranking model is a mathematical formula in view of at least [0068].  
To this end, the limitation of ranking, based on the ranking model, the plurality of URLs by: classifying the plurality of URLs into different classes based on the extracted features, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because ranking by classifying the plurality of URLs into different classes based on extracted features can be performed mentally.  
The limitation of assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, is a removing, based on the binary scores, one or more of the plurality of URLs deemed as not relevant to the query, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally exclude, based on a binary score, URLs that are not relevant.  The limitation of ranking, based on the classified classes, the remaining URLs of the plurality of URLs is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally rank URLs of a plurality of URLs.
The limitation of obtaining interactions of a user with respect to the search results falls under the Mental Processes grouping of abstract ideas, because the interactions can be obtained by a user viewing interactions.  Providing the obtained interactions for updating the ranking model via training based on the interaction also falls under the Mental Processes grouping of abstract ideas, because the interactions can be written by a user who has viewed the interactions and therefore realized ("provided").  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a machine having at least one processor, storage, and a communication platform connected to a network for ranking search content, receiving a plurality of documents to be ranked with respect to a query, wherein each of the plurality of documents is represented by a corresponding URL; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query.  The additional elements of a machine, a processor, a ranking model trained via machine learning, storage and a communication platform connected to a network are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Moreover, the limitations of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a machine having at least one processor, a ranking model trained via machine learning storage, and a communication platform connected to a network merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  The background of Applicant's Specification establishes that in response to a query, search results are ranked.  This establishes that a plurality of documents (search results) are received and ranked.  Further, the background of Applicant's Specification teaches providing ranked results to a user, which establishes that the limitation of providing "ordered remaining documents as a search result with respect to a query" is well-understood routine and conventional.  
In addition,  MPEP § 2106.05(d) states that under Symantec, 838 F.3d at 1321, 120 USPQ2d at 136, receiving or transmitting data over a network, e.g., using the Internet to gather data, is recognized as well understood, routine and conventional.  The step of receiving a plurality of documents to be ranked with respect to a query falls under Symantec, because the documents are received and ranked over a network as set forth in FIG. 1 and [0033].
Further, the steps of extracting features from the query, the plurality of documents; and providing, in a computer-generated page, documents represented by the ranked remaining URLs as search results with respect to the query fall under the scope of Versata, because these See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the steps of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the binary score represents a degree of relevance between the query and each of the plurality of documents, wherein the binary score is calculated based on the ranking model and the extracted features; and wherein the step of removing comprises filtering out the one or more URLs  from the plurality of URLs that have scores less than a predetermined threshold.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to Mental Processes.
To this end, the limitation of wherein the binary score represents a degree of relevance between the query and each of the plurality of documents, is a process that under its broadest reasonable interpretation, covers a Mental Process.  The binary score representing a degree of relevance can be performed in the human mind.  Further, the limitation of the binary score is calculated based on the ranking model and the extracted features describes a process which can be performed in the human mind.  The limitation of wherein the step of removing comprises filtering out the one or more URLs from the plurality of URLs that have scores less than a predetermined threshold, is a process that under its broadest reasonable interpretation, covers a 
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the features extracted from the query and the plurality of documents represent at least one of the following: a popularity online for each of the plurality of documents, and a textual relevance between each document and the query. This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application. 
Specifically, the limitation of wherein the features extracted from the query and the plurality of documents represent at least one of the following: a popularity online for each of the plurality of documents, and a textual relevance between each document and the query falls under the scope of Versata, because this limitation directly relates to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the extracted features include past user behavior related to the plurality of URLs.  This limitation is insignificant, extra-solution activity that is well-understood, routine and conventional. 
The limitation of wherein the extracted features include past user behavior related to the plurality of URLs falls within the scope of Versata, because this limitation relates to storing and retrieving information in memory by retrieving past user behavior (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, this well-understood, routine and conventional limitation is not sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites assigning a binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs; and training the ranking model based on the target score and the feature of each of the plurality of query/URL pairs. This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process that includes training based on features and a binary score.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim recites additional elements that include obtaining assessment data associated with a plurality of query/URL pairs; and retrieving features of each of the plurality of query/URL pairs from a database.  This limitation is insignificant, extra-solution activity that is well-understood, routine and conventional. 
obtaining assessment data associated with a plurality of query/URL pairs from a database falls within the scope of Symantec.  In addition,  MPEP § 2106.05(d) states that under Symantec, 838 F.3d at 1321, 120 USPQ2d at 136, receiving or transmitting data over a network, e.g., using the Internet to gather data, is recognized as well understood, routine and conventional.  The step of obtaining assessment data associated with a plurality of query/URL pairs falls under Symantec, because the assessment data is obtained over a network as set forth in FIG. 1 and [0063].
The limitation of retrieving features of each of the plurality of query/URL pairs from a database falls within the scope of Versata, because this limitation relates to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, this well-understood, routine and conventional limitation is not sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying into a first group including query/URL pairs each of which has a first binary score representing a higher relevance between query and URL in the pair, and a second group including query/URL pairs each of which has a second binary score representing a lower relevance between query and URL in the pair. This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process that includes classifying into group based on a score.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process in the form of a method.  The claim recites, in part, a ranking model training engine configured for training, via machine learning based on training data, a ranking model for ranking the plurality of URLs; a search result ranking unit configured for ranking, based on the ranking model, the plurality of URLs by: classifying the plurality of URLs into different classes based on the extracted features, assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, removing, based on the binary scores, one or more of the plurality of URLs deemed as not relevant to the query, and ranking, based on the classified classes, the remaining URLs of the plurality of URLs.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to at least one of a mathematical concept or mental process.
To this end, the limitation of a ranking model training engine configured for training … a ranking model for ranking the plurality of URLs, is a process that under its broadest reasonable interpretation, covers a mathematical concept.  This is because the ranking model is a mathematical formula in view of at least [0068].  
To this end, the limitation of a search result ranking unit configured for ranking, based on the ranking model, the plurality of URLs by: classifying the plurality of URLs into different classes based on the extracted features, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because ranking by classifying the plurality of URLs into different classes based on extracted features can be performed mentally.  
The limitation of assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because assigning a binary score can be performed in the human mind.  Further, it is possible to classify one binary score as pertaining to multiple classes, such as excellent and good, for example.  The removing, based on the binary scores, one or more of the plurality of URLs deemed as not relevant to the query, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally exclude, based on a binary score, URLs that are not relevant.  The limitation of ranking, based on the classified classes, the remaining URLs of the plurality of URLs is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally rank URLs of a plurality of URLs.
The limitation of obtaining interactions of a user with respect to the search results falls under the Mental Processes grouping of abstract ideas, because the interactions can be obtained by a user viewing interactions.  Providing the obtained interactions for updating the ranking model via training based on the interaction also falls under the Mental Processes grouping of abstract ideas, because the interactions can be written by a user who has viewed the interactions.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of a machine having at least one processor, storage, and a communication platform connected to a network for ranking search content, receiving a plurality of documents to be ranked with respect to a query, wherein each of the plurality of documents is represented by a corresponding URL; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query.  The additional elements of a machine, a processor, a ranking model trained via machine learning, storage and a communication platform connected to a network are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Moreover, the limitations of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query do not use the judicial exception in a manner than imposes a meaningful limit 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of a machine having at least one processor, a ranking model trained via machine learning storage, and a communication platform connected to a network merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  The background of Applicant's Specification establishes that in response to a query, search results are ranked.  This establishes that a plurality of documents (search results) are received and ranked.  Further, the background of Applicant's Specification teaches providing ranked results to a user, which establishes that the limitation of providing "ordered remaining documents as a search result with respect to a query" is well-understood routine and conventional.  
In addition,  MPEP § 2106.05(d) states that under Symantec, 838 F.3d at 1321, 120 USPQ2d at 136, receiving or transmitting data over a network, e.g., using the Internet to gather data, is recognized as well understood, routine and conventional.  The step of receiving a plurality of documents to be ranked with respect to a query falls under Symantec, because the documents are received and ranked over a network as set forth in FIG. 1 and [0033].
Further, the steps of extracting features from the query, the plurality of documents; and providing, in a computer-generated page, documents represented by the ranked remaining URLs as search results with respect to the query fall under the scope of Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the steps of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the binary score represents a degree of relevance between the query and each of the plurality of documents, wherein the binary score is calculated based on the ranking model and the extracted features; and wherein the step of removing comprises filtering out the one or more URLs  from the plurality of URLs that have scores less than a predetermined threshold.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to Mental Processes.
To this end, the limitation of wherein the binary score represents a degree of relevance between the query and each of the plurality of documents, is a process that under its broadest reasonable interpretation, covers a Mental Process.  The binary score representing a degree of relevance can be performed in the human mind.  Further, the limitation of the binary score is calculated based on the ranking model and the extracted features describes a process which can be performed in the human mind.  The limitation of wherein the step of removing comprises filtering out the one or more URLs from the plurality of URLs that have scores less than a predetermined threshold, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because the filtering could reasonably be performed in the human mind.  Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers mental processes, but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the features extracted from the query and the plurality of documents represent at least one of the following: a popularity online for each of the plurality of documents, and a textual relevance between each document and the query. This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application. 
Specifically, the limitation of wherein the features extracted from the query and the plurality of documents represent at least one of the following: a popularity online for each of the plurality of documents, and a textual relevance between each document and the query falls under the scope of Versata, because this limitation directly relates to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
 wherein the extracted features include past user behavior related to the plurality of URLs.  This limitation is insignificant, extra-solution activity that is well-understood, routine and conventional. 
The limitation of wherein the extracted features include past user behavior related to the plurality of URLs falls within the scope of Versata, because this limitation relates to storing and retrieving information in memory by retrieving past user behavior (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, this well-understood, routine and conventional limitation is not sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites assigning a binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs; and training the ranking model based on the target score and the feature of each of the plurality of query/URL pairs. This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process that includes training based on features and a binary score.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim recites additional elements that include an assessment obtaining unit configured for obtaining assessment data associated with a plurality of query/URL pairs from a database, and a feature retriever configured for retrieving features of each of the plurality of query/URL pairs from a database.  This limitation is insignificant, extra-solution activity that is well-understood, routine and conventional. 
The limitation of an assessment obtaining unit configured for obtaining assessment data associated with a plurality of query/URL pairs from a database falls within the scope of Symantec.  In addition,  MPEP § 2106.05(d) states that under Symantec, 838 F.3d at 1321, 120 USPQ2d at 136, receiving or transmitting data over a network, e.g., using the Internet to gather data, assessment obtaining unit configured for obtaining assessment data associated with a plurality of query/URL pairs falls under Symantec, because the assessment data is obtained over a network as set forth in FIG. 1 and [0063].
The limitation of a feature retriever configured for retrieving features of each of the plurality of query/URL pairs from a database falls within the scope of Versata, because this limitation relates to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, this well-understood, routine and conventional limitation is not sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying into a first group including query/URL pairs each of which has a first binary score representing a higher relevance between query and URL in the pair, and a second group including query/URL pairs each of which has a second binary score representing a lower relevance between query and URL in the pair. This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process that includes classifying into group based on a score.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
  The claim recites, in part, training, via machine learning based on training data, a ranking model for ranking the plurality of URLs; ranking, based on the ranking model, the plurality of URLs by: classifying the plurality of URLs into different classes based on the extracted features, assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, removing, based on the binary scores, one or more of the plurality of URLs deemed as not relevant to the query, and ranking, based on the classified classes, the remaining URLs of the plurality of URLs.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to mathematical concepts and mental processes.
To this end, the limitation of training, via machine learning based on training data, a ranking model for ranking the plurality of URLs, is a process that under its broadest reasonable interpretation, covers a mathematical concept.  This is because the ranking model is a mathematical formula in view of at least [0068].  
To this end, the limitation of ranking, based on the ranking model, the plurality of URLs by: classifying the plurality of URLs into different classes based on the extracted features, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because ranking by classifying the plurality of URLs into different classes based on extracted features can be performed mentally.  
The limitation of assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because assigning a binary score can be performed in the human mind.  Further, it is possible to classify one binary score as pertaining to multiple classes, such as excellent and good, for example.  The limitation of removing, based on the binary scores, one or more of the plurality of URLs deemed as not relevant to the query, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally exclude, based on a binary score, URLs that are not relevant.  The limitation of ranking, based on the classified classes, the remaining URLs of the plurality of URLs is a process that under its broadest reasonable interpretation, covers a mental process.  This is because a user can mentally rank URLs of a plurality of URLs.
The limitation of obtaining interactions of a user with respect to the search results falls under the Mental Processes grouping of abstract ideas, because the interactions can be obtained by a user viewing interactions.  Providing the obtained interactions for updating the ranking model via training based on the interaction also falls under the Mental Processes grouping of abstract ideas, because the interactions can be written by a user who has viewed the interactions.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of additional elements of a machine having at least one processor, storage, and a communication platform connected to a network for ranking search content, receiving a plurality of documents to be ranked with respect to a query, wherein each of the plurality of documents is represented by a corresponding URL; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query.  The additional elements of a machine, a processor, a ranking model trained via machine learning, storage and a communication platform connected to a network are recited at a high level of generality, such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements to not integrate the abstract idea into a practical application.  Moreover, the limitations of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query do not use the judicial exception in a manner than imposes a meaningful limit on the judicial exception.  These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The elements of additional elements of a machine having at least one processor, storage, and a communication platform connected to a network for ranking search content, merely act to use a computer as a tool to perform the abstract idea, and therefore these elements are not "significantly more" than the abstract idea.  The elements of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query amount to insignificant extra-solution activity.  These steps are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  The background of Applicant's Specification establishes that in response to a query, search results are ranked.  This establishes that a plurality of documents (search results) are received and ranked.  Further, the background of Applicant's Specification teaches providing ranked results to a user, which establishes that the limitation of providing "ordered remaining documents as a search result with respect to a query" is well-understood routine and conventional.  
In addition,  MPEP § 2106.05(d) states that under Symantec, 838 F.3d at 1321, 120 USPQ2d at 136, receiving or transmitting data over a network, e.g., using the Internet to gather data, is recognized as well understood, routine and conventional.  The step of receiving a plurality of documents to be ranked with respect to a query falls under Symantec, because the documents are received and ranked over a network as set forth in FIG. 1 and [0033].
Further, the steps of extracting features from the query, the plurality of documents; and providing, in a computer-generated page, documents represented by the ranked remaining URLs as search results with respect to the query fall under the scope of Versata, because these steps relate to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the steps of receiving a plurality of documents to be ranked with respect to a query; extracting features from the query, the plurality of documents, and a user profile, and providing the documents represented by the ranked remaining URLs as search results with respect to the query are well-understood, routine and conventional and do not amount to "significantly more" than the abstract idea.  Therefore, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the 
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea and is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the binary score represents a degree of relevance between the query and each of the plurality of documents, wherein the binary score is calculated based on the ranking model and the extracted features; and wherein the step of removing comprises filtering out the one or more URLs  from the plurality of URLs that have scores less than a predetermined threshold.  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to Mental Processes.
To this end, the limitation of wherein the binary score represents a degree of relevance between the query and each of the plurality of documents, is a process that under its broadest reasonable interpretation, covers a Mental Process.  The binary score representing a degree of relevance can be performed in the human mind.  Further, the limitation of the binary score is calculated based on the ranking model and the extracted features describes a process which can be performed in the human mind.  The limitation of wherein the step of removing comprises filtering out the one or more URLs from the plurality of URLs that have scores less than a predetermined threshold, is a process that under its broadest reasonable interpretation, covers a mental process.  This is because the filtering could reasonably be performed in the human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the features extracted from the query and the plurality of documents represent at least one of the following: a popularity online for each of the plurality of documents, and a textual relevance between each document and the query. This limitation is an additional limitation that does not integrate the judicial exception into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
These limitations are insignificant extra-solution activity that do not integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.   These limitations are well-understood, routine and conventional and do not integrate the abstract idea into a practical application. 
Specifically, the limitation of wherein the features extracted from the query and the plurality of documents represent at least one of the following: a popularity online for each of the plurality of documents, and a textual relevance between each document and the query falls under the scope of Versata, because this limitation directly relates to storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, the judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites The claim recites wherein the extracted features include past user behavior related to the plurality of URLs.  This limitation is insignificant, extra-solution activity that is well-understood, routine and conventional. 
Versata, because this limitation relates to storing and retrieving information in memory by retrieving past user behavior (See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, this well-understood, routine and conventional limitation is not sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites assigning a binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs; and training the ranking model based on the target score and the feature of each of the plurality of query/URL pairs. This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process that includes training based on features and a binary score.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim recites additional elements that include obtaining assessment data associated with a plurality of query/URL pairs; and retrieving features of each of the plurality of query/URL pairs from a database.  This limitation is insignificant, extra-solution activity that is well-understood, routine and conventional. 
The limitation of obtaining assessment data associated with a plurality of query/URL pairs from a database falls within the scope of Symantec.  In addition,  MPEP § 2106.05(d) states that under Symantec, 838 F.3d at 1321, 120 USPQ2d at 136, receiving or transmitting data over a network, e.g., using the Internet to gather data, is recognized as well understood, routine and conventional.  The step of obtaining assessment data associated with a plurality of query/URL pairs falls under Symantec, because the assessment data is obtained over a network as set forth in FIG. 1 and [0063].
The limitation of retrieving features of each of the plurality of query/URL pairs from a database falls within the scope of Versata, because this limitation relates to storing and retrieving See Versata Dev. Group, Inc. v. SAP Am., Inc. as set forth in MPEP § 2106.05(d)).
Accordingly, this well-understood, routine and conventional limitation is not sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites classifying into a first group including query/URL pairs each of which has a first binary score representing a higher relevance between query and URL in the pair, and a second group including query/URL pairs each of which has a second binary score representing a lower relevance between query and URL in the pair. This limitation, as drafted, describes a process that under its broadest reasonable interpretation, is directed to a mental process that includes classifying into group based on a score.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 
If a claim limitation, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does require additional elements to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. No. 2016/0124958 A1) in view of Dong (U.S. Pub. No. 2011/0246457), and further in view of Greenwood (US Pub. No. 2015/0324434 A1).
As to claim 1,  Sinha discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for ranking search content (Sinha [0072] discloses a computing environment with processing, storage, and a network interface), comprising:
receiving a plurality of documents to be ranked with respect to a query ([0021] "The social networking service may search the member profiles in a database of the social networking service at operation 1030 to generate a set of search results."  The member profiles are recognized as a plurality of documents.  [0025] teaches "the system may score each of the search results using the first set of features."  Thus, these member profiles, are ranked as search results.) 
extracting features from the query ([0020] teaches "at operation 1020, the social networking service may determine that the search query relates to skills. … For an unstructured search, the social networking service may map the search query terms into particular attributes (e.g., skills) based upon a machine-learning model and a shortest-path-first algorithm."  Mapping the search query terms teaches extracting features from the query, because the terms are analyzed.), the plurality of documents ([0021] teaches "the social networking service may search the member profiles in a database of the social networking service at operation 1030."  The member profiles are recognized as documents.  [0024] teaches " [0024] The features may be obtained from the member profiles of the search results, the member profile of the searcher,"  This teaches that features are obtained from these member profiles "documents")  and a user profile ([0022] teaches "At operation 1040, the system may personalize the search results based upon one or more machine learning algorithms which take as input one or more features such as … information about the user submitting the search query (e.g., features about the searching user),"  The information of the user are features from the user profile.  [0024] teaches "The features may be obtained from the member profiles of the search results, the member profile of the searcher,"  This further teaches obtaining features from the profile of the searcher (user profile).);

 training, via machine learning based on training data, a ranking model for ranking the plurality of (items) ([0025] teaches "At operation 2020, the system may score each of the search results using the first set of features. The score may be an indication of how relevant the particular search result (i.e., the member) is to the searcher. The score may be computed using a machine learning algorithm that makes use of a pre-computed model. The model may be " learned" ahead of time using historical search results, corresponding historical feature indicators for those search results, the historical search query that generated those results, an indication of whether or not the search result was relevant to the search query, and the like."  This teaches that a machine learning algorithm makes uses of a model to compute a score.  The model may be learned ahead of time using historical search results, which are recognized as training data because they train the model.  A scoring is recognized as a ranking process.) 
	ranking, based on the ranking model, the plurality of URLs by:
	classifying the plurality of (items) into different classes based on the extracted features ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." This teaches classifying the search results based on a score.  Results are selected for a first subset, whereas results below threshold are not included.  Thus, a selected subset and excluded results (two different classes) are formed.  
[0025] teaches "At operation 2020, the system may score each of the search results using the first set of features."  Thus, the score is based on features, so the classifying into two groups is based on the features.  [0024] teaches "The features may be obtained from the member profiles of the search results, the member profile of the searcher, a calculation derived from comparisons of the member profile of the searcher and the member profiles of the search results, metrics quantifying the strength of the match between the search query and the search result, and the like.");
assigning a binary score to each of the plurality of (items) ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." A determination above a threshold teaches a binary scoring.);
removing, based on the binary scores, one or more of the plurality of (items) deemed as not relevant to the query ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." This teaches excluding a subset of search results that is below a relevance threshold.  Being above or below a threshold is a binary determination.), and 
	ranking, based on the classified classes, the remaining (items) of the plurality of (items) ([0029] teaches "At operation 2050 the first subset of search results may be scored based upon the second pass relevance features using a second machine learning algorithm." This teaches a scoring of the first subset of search results (ranking the remaining plurality).  The ranking is based 
	providing, in a computer generated page, the (items) as a search result with respect to the query ([0064] teaches "Once the relevance of the search results are determined, the skill relevance module 3070 may determine the final search results. The skill relevance module 3070 may then work with content server module 3020 or application interface module 3085 to create a graphical user interface display of the search results for presentation on computing devices 3090 or 3040."  This is recognized as outputting the final set of search results for the user via a computing device.).
Sinha, does not expressly teach wherein each of the plurality of documents is represented by a corresponding uniform resource locator (URL);
wherein at least one of the binary scores corresponds to multiple classes of the different classes;
obtaining interactions of a user with respect to the search results; and
providing the obtained interactions for updating the ranking model via training based on the interactions.
However, Dong teaches wherein each of the plurality of documents is represented by a corresponding uniform resource locator (URL) ([0094] Dong discloses " [0094] There are several disadvantages to naively extracting all URLs that are included in the posts within microblog data stream 120. For example, the URLs posted by microblog users may include a significant number of links to spam … and self-promotion Web pages.."   This teaches URLs representing web pages, which are documents.);
wherein at least one of the binary scores corresponds to multiple classes of the different classes ([0076] teaches "At step 504, each of the query/Web URL pairs is given a grade by a human editor based on the perceived degree of relevance. In one embodiment, one of five judgment grades may be applied to a query/Web URL pair: perfect, excellent, good, fair and bad."  This teaches that multiple grades are provided.  If a URL is classified above a threshold, which is a binary determination, the URL will be categorized in perfect, excellent, good, for example, which are any of multiple classes. ),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  
Sinha, as modified, does not expressly teach obtaining interactions of a user with respect to the search results; and
providing the obtained interactions for updating the ranking model via training based on the interactions.
However, Greenwood teaches obtaining interactions of a user with respect to the search results ([0035] teaches "A user interaction response comprising, for example, deleting one or more search result items (i.e., websites, pages, links, etc.) from the search result pages (e.g., in a visualization format) may be received from the user via suitable UE interface (block 508)."  This teaches user interaction response with respect to search results.); and
providing the obtained interactions for updating the ranking model via training based on the interactions ([0035] teaches "at least a portion of user interaction response data may be utilized as an input to a training machine used as part of or otherwise associated with the predictive analytical model for modulating its predictive behavior with respect to future searches by the user. 
Sinha, as modified and Greenwood are combinable because they are directed to providing relevant search results (Sinha [0023], Greenwood [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Greenwood with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to facilitate faster convergence to better search results in subsequent search sessions (Greenwood [0027]).  

As to claim 2, Sinha teaches wherein the binary score represents a degree of relevance between the query and each of the plurality of documents ([0026] teaches "the system may determine a first subset of the search results using the first pass relevance scores.  For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results."  This teaches that results are selected for a subset based on their relevance.  Whether or not a result is greater than a threshold teaches computing a binary score. These results are generated from a query, as set forth in FIG. 1, element 1010)., wherein the binary score is calculated based on the ranking model and the extracted features ([0025] teaches "At operation 2020, the system may score each of the search results using the first set of features. The score may be an indication of how relevant the particular search result (i.e., the member) is to the searcher.  The score may be computed using a machine learning algorithm that makes use of a pre-computed model. The model may be " learned" ahead of time using historical search results, corresponding historical feature indicators for those search results, the historical search query that generated those results, an indication of whether or not the search result was relevant to the search query, and the like."  This teaches that the search result is scored based the first set of features and the scoring algorithm.  This score is used to classify whether the search result is relevant or not, which is a binary classification.  The extracted features are set forth in [0024].
[0024] teaches "The features may be obtained from the member profiles of the search results, the member profile of the searcher, a calculation derived from comparisons of the member profile of the searcher and the member profiles of the search results, metrics quantifying the strength of the match between the search query and the search result, and the like."  These features including the member profile of the searcher, and strength of the query to the result are recognized as extracted features.)
wherein the step of removing comprises filtering out the one or more documents from the plurality of documents that have scores less than a predetermined threshold ([0026] teaches " the system may determine a first subset of the search results using the first pass relevance scores.  For example, search results that are more relevant than a predetermined 

As to claim 4, Sinha, as modified, teaches wherein the extracted features include past user behavior related to the plurality of (items) ([0020] teaches "at operation 1020, the social networking service may determine that the search query relates to skills. … For an unstructured search, the social networking service may map the search query terms into particular attributes (e.g., skills) based upon a machine-learning model and a shortest-path-first algorithm."  Mapping the search query terms teaches taking into account past user behavior as it relates to the query entered by the user.  An entered query mapping to skills is a past user behavior.  The query is used to generate search results so it relates to the plurality of items.)
	Sinha, as modified, does not expressly teach a plurality of URLs.
	However, Dong teaches a plurality of URLs ([0094] Dong discloses " [0094] There are several disadvantages to naively extracting all URLs that are included in the posts within microblog data stream 120. For example, the URLs posted by microblog users may include a significant number of links to spam … and self-promotion Web pages.."   This teaches URLs representing web pages, which are documents.)
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

As to claim 5, Sinha, as modified, does not expressly disclose obtaining assessment data associated with a plurality of query/URL pairs; assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs; retrieving features of each of the plurality of query/URL pairs from a database; and training the ranking model based on the target score and the feature of each of the plurality of query/URL pairs.
However, Dong discloses obtaining assessment data associated with a plurality of query/URL pairs (At [0086] of Dong:  "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance." The degree of relevance is obtained before assigning a grade.  The degree of relevance is interpreted as assessment data associated with the query/URL pairs.);
assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs ([0086] Dong discloses "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance. In one embodiment, one of five judgment grades may be applied to a query/microblog URL pair: perfect, excellent, good, fair and bad."  A target score, in the form of a judgement grade that includes a good/bad binary score, is determined for each query/microblog URL pair.  The target score is based on the degree of relevance, and therefore is based on assessment data.  The target score is used to classify the query/URL pairs into one of five categories: perfect, excellent, etc.);
retrieving features of each of the plurality of query/URL pairs from a database ([0087] Dong discloses that "content features are calculated for each of the query/microblog URL pairs."  At [0050], Dong discloses accessing a microblog by "first feature generator 124 via World Wide Web 104 or some other communication channel. Such information may be obtained in real-time or periodically obtained and stored in a database."  Therefore the content features determined by the feature generator are first retrieved from a database.);
and training the ranking model based on the target score and the feature of each the plurality of query/URL pairs ([0089] of Dong discloses "a machine learned ranker, such as first machine learned ranker 128 of FIG. 1 is trained to perform a ranking function using the grades and content/microblog features associated with each of the query/microblog URL pairs."  The machine learned ranker is a ranking model that performs the ranking function.  The machine learned ranker is . 
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

As to claim 6, Sinha teaches classified into two groups ([0026] teaches dividing search results into relevant and irrelevant groups based on a predetermined relevance threshold).
However, Sinha as modified does not expressly disclose a first group including query/URL pairs each of which has a first binary score representing a higher relevance between query and URL in the pair, and a second group including query/URL pairs each of which has a second binary score representing a lower relevance query and URL in the pair. 
However, Dong teaches: 
a first group including query/URL pairs each of which has a first binary score representing a higher relevance between query and URL in the pair, and a second group including query/URL pairs each of which has a second binary score representing a lower relevance query and URL in the pair (Dong [0115] discloses " Microblog URL filter 122 may then apply a ranking function that is trained using such content features to the query/microblog URL pairs to heuristically determine a ranking score threshold. If a query/microblog URL pair has a higher ranking score than this threshold, then the pair is passed on for further processing; otherwise, the pair is discarded."  A ranking score of a query/microblog URL pair determines whether the pair is processed or discarded.  Whether to discard or keep is a binary score. Therefore, a first group is processed with a score above a threshold.  A second group is discard with a binary score of 
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

As to claim 8,  Sinha discloses a system having at least one processor, storage, and a communication platform connected to a network for ranking search content (Sinha [0072] discloses a computing environment with processing, storage, and a network interface), comprising:
	a query and document analyzer configured for receiving a plurality of documents to be ranked with respect to a query ([0021] "The social networking service may search the member profiles in a database of the social networking service at operation 1030 to generate a set of search results."  The member profiles are recognized as a plurality of documents.  [0025] teaches "the system may score each of the search results using the first set of features."  Thus, these member profiles, are ranked as search results.) 
a feature extractor configured for extracting features from the query ([0020] teaches "at operation 1020, the social networking service may determine that the search query relates to skills. … For an unstructured search, the social networking service may map the search query terms into particular attributes (e.g., skills) based upon a machine-learning model and a shortest-path-first algorithm."  Mapping the search query terms teaches extracting features from the query, because the terms are analyzed.), the plurality of documents ([0021] teaches "the social networking service may search the member profiles in a database of the social networking service at operation 1030."  The member profiles are recognized as documents.  [0024] teaches " [0024] The features may be obtained from the member profiles of the search results, the member profile of the searcher,"  This and a user profile ([0022] teaches "At operation 1040, the system may personalize the search results based upon one or more machine learning algorithms which take as input one or more features such as … information about the user submitting the search query (e.g., features about the searching user),"  The information of the user are features from the user profile.  [0024] teaches "The features may be obtained from the member profiles of the search results, the member profile of the searcher,"  This further teaches obtaining features from the profile of the searcher (user profile).);
a ranking model training engine configured for training, via machine learning based on training data, a ranking model for ranking the plurality of (items) ([0025] teaches "At operation 2020, the system may score each of the search results using the first set of features. The score may be an indication of how relevant the particular search result (i.e., the member) is to the searcher. The score may be computed using a machine learning algorithm that makes use of a pre-computed model. The model may be " learned" ahead of time using historical search results, corresponding historical feature indicators for those search results, the historical search query that generated those results, an indication of whether or not the search result was relevant to the search query, and the like."  This teaches that a machine learning algorithm makes uses of a model to compute a score.  The model may be learned ahead of time using historical search results, which are recognized as training data because they train the model.  A scoring is recognized as a ranking process.) 
a search result ranking unit configured for	ranking, based on the ranking model, the plurality of (items) by:
classifying the plurality of (items) into different classes based on the extracted features ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." This teaches classifying the search results based on a score.  Results are selected for a first subset, whereas results below threshold are not included.  Thus, a selected subset and excluded results (two different classes) are formed.  
;
assigning a binary score to each of the plurality of (items) ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." A determination above a threshold teaches a binary scoring.);
removing, based on the … scores, one or more of the plurality of URLs deemed as not relevant to the query ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." This teaches excluding a subset of search results that is below a relevance threshold.  Being above or below a threshold is a binary determination.), and 
	ranking, based on the classified classes, the remaining (items) of the plurality of URLs ([0029] teaches "At operation 2050 the first subset of search results may be scored based upon the second pass relevance features using a second machine learning algorithm." This teaches a scoring of the first subset of search results (ranking the remaining plurality).  The ranking is based on the classified classes, because the included subset (first class) is used and the excluded subset of results (second class) is not used.)
	a search result filter configured for providing, in a computer generated page, the ordered remaining documents as a search result with respect to the query ([0064] teaches "Once the relevance of the search results are determined, the skill relevance module 3070 may determine the final search results. The skill relevance module 3070 may then work with content server module 3020 or application interface module 3085 to create a graphical user interface display 
Sinha, does not expressly teach wherein each of the plurality of documents is represented by a corresponding uniform resource locator (URL);
wherein at least one of the binary scores corresponds to multiple classes of the different classes (col. 9, lines 15-20 teaches "if the score is equal to or above the classification threshold (630), the URL is classified in the target category (640). If the classification output is below the classification threshold, the URL is not classified in the target category (650)." This teaches placing the URL into a target category based on a score, so whether to place the URL into a target category or not is a binary score.),
obtaining interactions of a user with respect to the search results; and
providing the obtained interactions for updating the ranking model via training based on the interactions.
However, Dong teaches wherein each of the plurality of documents is represented by a corresponding uniform resource locator (URL) ([0094] Dong discloses " [0094] There are several disadvantages to naively extracting all URLs that are included in the posts within microblog data stream 120. For example, the URLs posted by microblog users may include a significant number of links to spam … and self-promotion Web pages.."   This teaches URLs representing web pages, which are documents.);
wherein at least one of the … scores corresponds to multiple classes of the different classes ([0076] teaches "At step 504, each of the query/Web URL pairs is given a grade by a human editor based on the perceived degree of relevance. In one embodiment, one of five judgment grades may be applied to a query/Web URL pair: perfect, excellent, good, fair and bad."  This teaches that multiple grades are provided.  If a URL is classified above a threshold, which is a binary determination, the URL will be categorized in perfect, excellent, good, for example, which are any of multiple classes. ),
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  

The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  
Sinha, as modified, does not expressly teach obtaining interactions of a user with respect to the search results; and
providing the obtained interactions for updating the ranking model via training based on the interactions.
However, Greenwood teaches obtaining interactions of a user with respect to the search results ([0035] teaches "A user interaction response comprising, for example, deleting one or more search result items (i.e., websites, pages, links, etc.) from the search result pages (e.g., in a visualization format) may be received from the user via suitable UE interface (block 508)."  This teaches user interaction response with respect to search results.); and
providing the obtained interactions for updating the ranking model via training based on the interactions ([0035] teaches "at least a portion of user interaction response data may be utilized as an input to a training machine used as part of or otherwise associated with the predictive analytical model for modulating its predictive behavior with respect to future searches by the user. 
Sinha, as modified and Greenwood are combinable because they are directed to providing relevant search results (Sinha [0023], Greenwood [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Greenwood with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to facilitate faster convergence to better search results in subsequent search sessions (Greenwood [0027]).

wherein the binary score represents a degree of relevance between the query and each of the plurality of documents ([0026] teaches "the system may determine a first subset of the search results using the first pass relevance scores.  For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results."  This teaches that results are selected for a subset based on their relevance.  Whether or not a result is greater than a threshold teaches computing a binary score. These results are generated from a query, as set forth in FIG. 1, element 1010)., wherein the binary score is calculated based on the ranking model and the extracted features ([0025] teaches "At operation 2020, the system may score each of the search results using the first set of features. The score may be an indication of how relevant the particular search result (i.e., the member) is to the searcher.  The score may be computed using a machine learning algorithm that makes use of a pre-computed model. The model may be " learned" ahead of time using historical search results, corresponding historical feature indicators for those search results, the historical search query that generated those results, an indication of whether or not the search result was relevant to the search query, and the like."  This teaches that the search result is scored based the first set of features and the scoring algorithm.  This score is used to classify whether the search result is relevant or not, which is a binary classification.  The extracted features are set forth in [0024].
[0024] teaches "The features may be obtained from the member profiles of the search results, the member profile of the searcher, a calculation derived from comparisons of the member profile of the searcher and the member profiles of the search results, metrics quantifying the strength of the match between the search query and the search result, and the like."  These features including the member profile of the searcher, and strength of the query to the result are recognized as extracted features.)
wherein the step of removing comprises filtering out the one or more documents from the plurality of documents that have scores less than a predetermined threshold ([0026] teaches " the system may determine a first subset of the search results using the first pass relevance scores.  For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results."  Search results, which 

As to claim 11, Sinha, as modified, teaches wherein the extracted features include past user behavior related to the plurality of (items) ([0020] teaches "at operation 1020, the social networking service may determine that the search query relates to skills. … For an unstructured search, the social networking service may map the search query terms into particular attributes (e.g., skills) based upon a machine-learning model and a shortest-path-first algorithm."  Mapping the search query terms teaches taking into account past user behavior as it relates to the query entered by the user.  An entered query mapping to skills is a past user behavior.  The query is used to generate search results so it relates to the plurality of items.)
	Sinha, as modified, does not expressly teach a plurality of URLs.
	However, Dong teaches a plurality of URLs ([0094] Dong discloses " [0094] There are several disadvantages to naively extracting all URLs that are included in the posts within microblog data stream 120. For example, the URLs posted by microblog users may include a significant number of links to spam … and self-promotion Web pages.."   This teaches URLs representing web pages, which are documents.)
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

As to claim 12, Sinha, as modified, does not expressly disclose Sinha, as modified, does not expressly disclose an assessment obtaining unit configured for obtaining assessment data associated with a plurality of query/URL pairs; a target score assigner configured for assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs; a feature retriever configured for retrieving features of each of the plurality of query/URL pairs from a database; and a ranking model training unit configured for training the ranking model based on the target score and the feature of each of the plurality of query/URL pairs.
However, Dong discloses an assessment obtaining unit configured for obtaining assessment data associated with a plurality of query/URL pairs (At [0086] of Dong:  "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance." The degree of relevance is obtained before assigning a grade.  The degree of relevance is interpreted as assessment data associated with the query/URL pairs.);
a target score assigner configured for assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs ([0086] Dong discloses "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance. In one embodiment, one of five judgment grades may be applied to a query/microblog URL pair: perfect, excellent, good, fair and bad."  A target score, in the form of a judgement grade that includes a good/bad binary score, is determined for each query/microblog URL pair.  The target score is based on the degree of relevance, and therefore is based on assessment data.  The target score is used to classify the query/URL pairs into one of five categories: perfect, excellent, etc.);
a feature retriever configured for retrieving features of each of the plurality of query/URL pairs from a database ([0087] Dong discloses that "content features are calculated for each of the query/microblog URL pairs."  At [0050], Dong discloses accessing a microblog by "first feature generator 124 via World Wide Web 104 or some other communication channel. Such information may be obtained in real-time or periodically obtained and stored in a database."  Therefore the content features determined by the feature generator are first retrieved from a database.);
and a ranking model training unit configured for training the ranking model based on the target score and the feature of each the plurality of query/URL pairs ([0089] of Dong discloses "a machine learned ranker, such as first machine learned ranker 128 of FIG. 1 is trained to . 
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

As to claim 13, Sinha teaches classified into two groups ([0026] teaches dividing search results into relevant and irrelevant groups based on a predetermined relevance threshold).
However, Sinha as modified does not expressly disclose a first group including query/URL pairs each of which has a first binary score representing a higher relevance between query and URL in the pair, and a second group including query/URL pairs each of which has a second binary score representing a lower relevance query and URL in the pair. 
However, Dong teaches: 
a first group including query/URL pairs each of which has a first binary score representing a higher relevance between query and URL in the pair, and a second group including query/URL pairs each of which has a second binary score representing a lower relevance query and URL in the pair (Dong [0115] discloses " Microblog URL filter 122 may then apply a ranking function that is trained using such content features to the query/microblog URL pairs to heuristically determine a ranking score threshold. If a query/microblog URL pair has a higher ranking score than this threshold, then the pair is passed on for further processing; otherwise, the pair is discarded."  A ranking score of a query/microblog URL pair determines whether the pair is 
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).

As to claim 15, Sinha teaches a machine-readable, non-transitory and tangible medium having information recorded thereon for ranking search content, the information, when read by the machine, causes the machine to perform the following:
receiving a plurality of documents to be ranked with respect to a query ([0021] "The social networking service may search the member profiles in a database of the social networking service at operation 1030 to generate a set of search results."  The member profiles are recognized as a plurality of documents.  [0025] teaches "the system may score each of the search results using the first set of features."  Thus, these member profiles, are ranked as search results.) 
extracting features from the query ([0020] teaches "at operation 1020, the social networking service may determine that the search query relates to skills. … For an unstructured search, the social networking service may map the search query terms into particular attributes (e.g., skills) based upon a machine-learning model and a shortest-path-first algorithm."  Mapping the search query terms teaches extracting features from the query, because the terms are analyzed.), the plurality of documents ([0021] teaches "the social networking service may search the member profiles in a database of the social networking service at operation 1030."  The member profiles are recognized as documents.  [0024] teaches " [0024] The features may be obtained from the member and a user profile ([0022] teaches "At operation 1040, the system may personalize the search results based upon one or more machine learning algorithms which take as input one or more features such as … information about the user submitting the search query (e.g., features about the searching user),"  The information of the user are features from the user profile.  [0024] teaches "The features may be obtained from the member profiles of the search results, the member profile of the searcher,"  This further teaches obtaining features from the profile of the searcher (user profile).);
 training, via machine learning based on training data, a ranking model for ranking the plurality of (items) ([0025] teaches "At operation 2020, the system may score each of the search results using the first set of features. The score may be an indication of how relevant the particular search result (i.e., the member) is to the searcher. The score may be computed using a machine learning algorithm that makes use of a pre-computed model. The model may be " learned" ahead of time using historical search results, corresponding historical feature indicators for those search results, the historical search query that generated those results, an indication of whether or not the search result was relevant to the search query, and the like."  This teaches that a machine learning algorithm makes uses of a model to compute a score.  The model may be learned ahead of time using historical search results, which are recognized as training data because they train the model.  A scoring is recognized as a ranking process.) 
	ranking, based on the ranking model, the plurality of URLs by:
	classifying the plurality of (items) into different classes based on the extracted features ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." This teaches classifying the search results based on a score.  Results are selected for a first subset, whereas results below threshold are not included.  Thus, a selected subset and excluded results (two different classes) are formed.  
[0025] teaches "At operation 2020, the system may score each of the search results using the first set of features."  Thus, the score is based on features, so the classifying into two groups is ;
assigning a binary score to each of the plurality of (items) ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." A determination above a threshold teaches a binary scoring.);
removing, based on the binary scores, one or more of the plurality of (items) deemed as not relevant to the query ([0026] teaches "At operation 2030, the system may determine a first subset of the search results using the first pass relevance scores. For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results." This teaches excluding a subset of search results that is below a relevance threshold.  Being above or below a threshold is a binary determination.), and 
	ranking, based on the classified classes, the remaining (items) of the plurality of (items) ([0029] teaches "At operation 2050 the first subset of search results may be scored based upon the second pass relevance features using a second machine learning algorithm." This teaches a scoring of the first subset of search results (ranking the remaining plurality).  The ranking is based on the classified classes, because the included subset (first class) is used and the excluded subset of results (second class) is not used.)
	providing, in a computer generated page, the ordered remaining (items) as a search result with respect to the query ([0064] teaches "Once the relevance of the search results are determined, the skill relevance module 3070 may determine the final search results. The skill relevance module 3070 may then work with content server module 3020 or application interface module 3085 to create a graphical user interface display of the search results for presentation on computing devices 3090 or 3040."  This is recognized as outputting the final set of search results for the user via a computing device.).

wherein each of the plurality of documents is represented by a corresponding uniform resource locator (URL);
wherein at least one of the binary scores corresponds to multiple classes of the different classes (col. 9, lines 15-20 teaches "if the score is equal to or above the classification threshold (630), the URL is classified in the target category (640). If the classification output is below the classification threshold, the URL is not classified in the target category (650)." This teaches placing the URL into a target category based on a score, so whether to place the URL into a target category or not is a binary score.),
obtaining interactions of a user with respect to the search results; and
providing the obtained interactions for updating the ranking model via training based on the interactions.
However, Dong teaches wherein each of the plurality of documents is represented by a corresponding uniform resource locator (URL) ([0094] Dong discloses " [0094] There are several disadvantages to naively extracting all URLs that are included in the posts within microblog data stream 120. For example, the URLs posted by microblog users may include a significant number of links to spam … and self-promotion Web pages.."   This teaches URLs representing web pages, which are documents.);
wherein at least one of the … scores corresponds to multiple classes of the different classes ([0076] teaches "At step 504, each of the query/Web URL pairs is given a grade by a human editor based on the perceived degree of relevance. In one embodiment, one of five judgment grades may be applied to a query/Web URL pair: perfect, excellent, good, fair and bad."  This teaches that multiple grades are provided.  If a URL is classified above a threshold, which is a binary determination, the URL will be categorized in perfect, excellent, good, for example, which are any of multiple classes. ),
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as 
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  
Sinha, as modified, does not expressly teach obtaining interactions of a user with respect to the search results; and
providing the obtained interactions for updating the ranking model via training based on the interactions.
However, Greenwood teaches obtaining interactions of a user with respect to the search results ([0035] teaches "A user interaction response comprising, for example, deleting one or more search result items (i.e., websites, pages, links, etc.) from the search result pages (e.g., in a visualization format) may be received from the user via suitable UE interface (block 508)."  This teaches user interaction response with respect to search results.); and
providing the obtained interactions for updating the ranking model via training based on the interactions ([0035] teaches "at least a portion of user interaction response data may be utilized as an input to a training machine used as part of or otherwise associated with the predictive analytical model for modulating its predictive behavior with respect to future searches by the user. 
Sinha, as modified and Greenwood are combinable because they are directed to providing relevant search results (Sinha [0023], Greenwood [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Greenwood with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to facilitate faster convergence to better search results in subsequent search sessions (Greenwood [0027]).  

As to claim 16, Sinha teaches wherein the binary score represents a degree of relevance between the query and each of the plurality of documents ([0026] teaches "the system may determine a first subset of the search results using the first pass relevance scores.  For example, , wherein the binary score is calculated based on the ranking model and the extracted features ([0025] teaches "At operation 2020, the system may score each of the search results using the first set of features. The score may be an indication of how relevant the particular search result (i.e., the member) is to the searcher.  The score may be computed using a machine learning algorithm that makes use of a pre-computed model. The model may be " learned" ahead of time using historical search results, corresponding historical feature indicators for those search results, the historical search query that generated those results, an indication of whether or not the search result was relevant to the search query, and the like."  This teaches that the search result is scored based the first set of features and the scoring algorithm.  This score is used to classify whether the search result is relevant or not, which is a binary classification.  The extracted features are set forth in [0024].
[0024] teaches "The features may be obtained from the member profiles of the search results, the member profile of the searcher, a calculation derived from comparisons of the member profile of the searcher and the member profiles of the search results, metrics quantifying the strength of the match between the search query and the search result, and the like."  These features including the member profile of the searcher, and strength of the query to the result are recognized as extracted features.)
wherein the step of removing comprises filtering out the one or more documents from the plurality of documents that have scores less than a predetermined threshold ([0026] teaches " the system may determine a first subset of the search results using the first pass relevance scores.  For example, search results that are more relevant than a predetermined relevance threshold may be selected for the first subset of search results."  Search results, which reflect the searched profiles as set forth in [0021], are not included in the first subset if the results do not meet a predetermined relevance threshold.).

 wherein the extracted features include past user behavior related to the plurality of (items) ([0020] teaches "at operation 1020, the social networking service may determine that the search query relates to skills. … For an unstructured search, the social networking service may map the search query terms into particular attributes (e.g., skills) based upon a machine-learning model and a shortest-path-first algorithm."  Mapping the search query terms teaches taking into account past user behavior as it relates to the query entered by the user.  An entered query mapping to skills is a past user behavior.  The query is used to generate search results so it relates to the plurality of items.)
Sinha, as modified, does not expressly teach a plurality of URLs.
	However, Dong teaches a plurality of URLs ([0094] Dong discloses " [0094] There are several disadvantages to naively extracting all URLs that are included in the posts within microblog data stream 120. For example, the URLs posted by microblog users may include a significant number of links to spam … and self-promotion Web pages.."   This teaches URLs representing web pages, which are documents.)
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

As to claim 19, Sinha teaches a plurality of query/URL pairs as set forth above in the rejection of at least claim 4. 
Sinha, as modified, does not expressly disclose obtaining assessment data associated with a plurality of query/URL pairs; assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs; retrieving features of each of the plurality of query/URL pairs from a database; and training the ranking model based on the target score and the feature of each of the plurality of query/URL pairs.
However, Dong discloses obtaining assessment data associated with a plurality of query/URL pairs (At [0086] of Dong:  "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance." The degree of relevance is obtained before assigning a grade.  The degree of relevance is interpreted as assessment data associated with the query/URL pairs.);
assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs ([0086] Dong discloses "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance. In one embodiment, one of five judgment grades may be applied to a query/microblog URL pair: perfect, excellent, good, fair and bad."  A target score, in the form of a judgement grade that includes a good/bad binary score, is determined for each query/microblog URL pair.  The target score is based on the degree of relevance, and therefore is based on assessment data.  The target score is used to classify the query/URL pairs into one of five categories: perfect, excellent, etc.);
retrieving features of each of the plurality of query/URL pairs from a database ([0087] Dong discloses that "content features are calculated for each of the query/microblog URL pairs."  At [0050], Dong discloses accessing a microblog by "first feature generator 124 via World Wide Web 104 or some other communication channel. Such information may be obtained in real-time or periodically obtained and stored in a database."  Therefore the content features determined by the feature generator are first retrieved from a database.);
and training the ranking model based on the target score and the feature of each the plurality of query/URL pairs ([0089] of Dong discloses "a machine learned ranker, such as first machine learned ranker 128 of FIG. 1 is trained to perform a ranking function using the grades and content/microblog features associated with each of the query/microblog URL pairs."  The machine learned ranker is a ranking model that performs the ranking function.  The machine learned ranker is trained using the grades, which are interpreted as the claimed "target score."  The content/microblog features are additionally used to train the machine learned ranker.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

As to claim 20, Sinha, as modified, does not expressly disclose obtaining assessment data associated with a plurality of query/URL pairs; assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs; retrieving features of each of the plurality of query/URL pairs from a database; and training the ranking model based on the target score and the feature of each of the plurality of query/URL pairs.
However, Dong discloses obtaining assessment data associated with a plurality of query/URL pairs (At [0086] of Dong:  "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance." The degree of relevance is obtained before assigning a grade.  The degree of relevance is interpreted as assessment data associated with the query/URL pairs.);
assigning the binary score for each of the plurality of query/URL pairs based on the assessment data to classify the plurality of query/URL pairs ([0086] Dong discloses "each of the query/microblog URL pairs is given a grade by a human editor based on the perceived degree of relevance. In one embodiment, one of five judgment grades may be applied to a query/microblog URL pair: perfect, excellent, good, fair and bad."  A target score, in the form of a judgement grade that includes a good/bad binary score, is determined for each query/microblog URL pair.  The target score is based on the degree of relevance, and therefore is based on assessment data.  The target score is used to classify the query/URL pairs into one of five categories: perfect, excellent, etc.);
retrieving features of each of the plurality of query/URL pairs from a database ([0087] Dong discloses that "content features are calculated for each of the query/microblog URL pairs."  At [0050], Dong discloses accessing a microblog by "first feature generator 124 via World Wide Web 104 or some other communication channel. Such information may be obtained in real-time or periodically obtained and stored in a database."  Therefore the content features determined by the feature generator are first retrieved from a database.);
and training the ranking model based on the target score and the feature of each the plurality of query/URL pairs ([0089] of Dong discloses "a machine learned ranker, such as first machine learned ranker 128 of FIG. 1 is trained to perform a ranking function using the grades and content/microblog features associated with each of the query/microblog URL pairs."  The machine learned ranker is a ranking model that performs the ranking function.  The machine learned ranker is trained using the grades, which are interpreted as the claimed "target score."  The content/microblog features are additionally used to train the machine learned ranker.). 
Sinha, as modified and Dong are combinable because they are directed to providing relevant search results (Sinha [0023], Dong [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Dong with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve search engine performance (Dong [0117]).  

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Dong and Greenwood, and further in view of Svore (US Pub. No. 2008/0270376 A1).
As to claim 3, Sinha, as modified, does not expressly teach wherein the features extracted from the query and the plurality of documents represent at least one of the following:
a popularity online for each of the plurality of documents, and a textual relevance between each document and the query.
 wherein the features extracted from the query and the plurality of documents represent at least one of the following:
a popularity online for each of the plurality of documents (Svore [0014] discloses that example features can include "a number of links pointing to the page." A number of links pointing to the page is interpreted as a popularity online for a given page. ), and a textual relevance between each document and the query (Svore [0014] discloses that example features further include "whether a query term appears in a title of the web page."  This teaches a feature can include a textual relevance between a document and a query, because a determination is made whether a query term appears in a title of a web page.).
Sinha, as modified and Svore are combinable because they are directed to providing relevant search results (Sinha [0023], Svore [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Svore with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve relevance of search results (Svore [0005]).  

As to claim 10, Sinha, as modified, does not expressly teach wherein the features extracted from the query and the plurality of documents represent at least one of the following:
a popularity online for each of the plurality of documents, and a textual relevance between each document and the query.
However, Svore teaches wherein the features extracted from the query and the plurality of documents represent at least one of the following:
a popularity online for each of the plurality of documents (Svore [0014] discloses that example features can include "a number of links pointing to the page." A number of links pointing to the page is interpreted as a popularity online for a given page. ), and a textual relevance between each document and the query (Svore [0014] discloses that example features further include .
Sinha, as modified and Svore are combinable because they are directed to providing relevant search results (Sinha [0023], Svore [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the system as taught by Sinha, to incorporate the above-cited limitations as taught by Svore with a reasonable expectation of success.  
The suggestion/motivation for doing so would have been to allow user of Sinha to improve relevance of search results (Svore [0005]).  

As to claim 17, Sinha, as modified, does not expressly teach wherein the features extracted from the query and the plurality of documents represent at least one of the following:
a popularity online for each of the plurality of documents, and a textual relevance between each document and the query.
However, Svore teaches wherein the features extracted from the query and the plurality of documents represent at least one of the following:
a popularity online for each of the plurality of documents (Svore [0014] discloses that example features can include "a number of links pointing to the page." A number of links pointing to the page is interpreted as a popularity online for a given page. ), and a textual relevance between each document and the query (Svore [0014] discloses that example features further include "whether a query term appears in a title of the web page."  This teaches a feature can include a textual relevance between a document and a query, because a determination is made whether a query term appears in a title of a web page.).
Sinha, as modified and Svore are combinable because they are directed to providing relevant search results (Sinha [0023], Svore [0017]).  

The suggestion/motivation for doing so would have been to allow user of Sinha to improve relevance of search results (Svore [0005]).  

Response to Arguments
With regard to the Rejection under 101, Applicant argues that at least the steps of training, via machine learning based on training data, a ranking model for ranking the plurality of URLs and providing, in a computer generated page, documents represented by the ranked remaining URLs as search results with respect to the query cannot be formed by a human mind and cannot be performed mentally, and therefore the claims do not fall under the grouping of mental processes.
However, the limitation of training, even via machine learning, a ranking model for ranking the plurality of URLs is a mental process, because a user can perform machine learning.  The limitation of providing, in a computer generated page, documents represented by the ranked remaining URLs as search results with respect to the query is well-understood, routine and conventional in view of Applicant's background and Versata.  Thus, this limitation does not integrate the abstract idea into a practical application, because the step is well-understood, routine and convention. The limitation of obtaining interactions of a user with respect to the search results falls under the Mental Processes grouping of abstract ideas, because the interactions can be obtained by a user mentally recording interactions with search results.  This limitation is in fact an Abstract idea.
On page 12, Applicant argues that the limitations of wherein each of the plurality of documents is represented by a corresponding URL; extracting features from the query, the plurality of documents, and a user profile; training, via machine learning based on training data, a ranking model for ranking the plurality of URLs; ranking, based on the ranking model, the plurality of URLs by: classifying the plurality of URLS into different classes based on the extracted features, assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, removing, based on the binary scores, one or more of the 
In response, Examiner notes that while these limitations may solve a human problem of organizing search results, these limitations are not asserted to, and do not improve the functioning of the computer as required to integrate the abstract idea into a practical application.  As such, the 101 rejection is maintained.
With regard to Applicant's arguments regarding claim 4, these arguments appear to be reciting the court's logic in the facts of the Berkheimer case, and not claim 4 of the instant application.
For at least these reasons, the 101 rejection is maintained.

Applicant contends that Sinha does not teach or suggest "classifying the plurality of URLs into different classes based on the extracted features, assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes, removing, based on the binary scores, one or more of the plurality of URLs deemed as not relevant to the query, and ranking, based on the classified classes, the remaining URLs of the plurality of URLs."
	Examiner respectfully disagrees.  Sinha teaches classifying the plurality of URLs into different classes based on the extracted features, because at [0025], a subset of search results is selected, whereas results below a threshold are excluded.  Thus, two different classes of documents exist.  Examiner notes that Dong teaches URLs corresponding to documents.  Sinha, as modified by Dong, teaches assigning a binary score to each of the plurality of URLs, wherein at least one of the binary scores corresponds to multiple classes of the different classes.  This is because Sinha at 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169